 


109 HR 2824 IH: To amend title 10, United States Code, to provide TRICARE Standard coverage for members of reserve components of the Armed Forces who serve at least one year on active duty overseas.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2824 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Rohrabacher (for himself and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to provide TRICARE Standard coverage for members of reserve components of the Armed Forces who serve at least one year on active duty overseas. 
 
 
1.TRICARE Standard coverage for members of reserve components who serve at least one year on active duty overseas 
(a)In general 
(1)TRICARE Standard coverageChapter 55 of title 10, United States Code, is amended by inserting after section 1076d the following new section: 
 
1076e. TRICARE program: coverage for members of reserve components who serve at least one year on active duty overseas 
(a)EligibilityNotwithstanding section 1076d of this title, a member of the Ready Reserve or Retired Reserve of a reserve component of the armed forces is eligible for health benefits under TRICARE Standard after the member completes service on active duty to which the member was called or ordered for a period of more than 30 days under a provision of law referred to in section 101(a)(13)(B) if the member served, for one year or more pursuant to such call or order— 
(1)continuously on active duty; and 
(2)while assigned to a duty station at a location outside the United States.  
(b) Period of coverageTRICARE Standard coverage of a member under this section, on the basis of active-duty service performed as described in subsection (a)— 
(1)begins upon the expiration of the member’s entitlement to care and benefits under section 1145(a) of this title that is based on the same active-duty service; and 
(2) terminates upon the termination of the member’s service in the Ready Reserve or Retired Reserve. 
(c)Family membersWhile a member of a reserve component is covered by TRICARE Standard under this section, the members of the immediate family of such member are eligible for TRICARE Standard coverage as dependents of the member. 
(d)PremiumsA member of a reserve component covered by TRICARE Standard under this section shall pay a premium for that coverage. The premium shall be the same as the premiums prescribed under section 1076d of this title for members covered by TRICARE Standard under that section. 
(e)Relationship to section 1076dIn the case of a member of a reserve component eligible for TRICARE Standard coverage under this section and under section 1076d of this title, the member may chose the coverage that is most advantageous to the member.  
(f)DefinitionIn this section, the terms immediate family and TRICARE Standard have the meanings provided in section 1076d of this title. 
(g)RegulationsThe Secretary of Defense, in consultation with the other administering Secretaries, shall prescribe regulations for the administration of this section.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section1076d the following new item: 
 
 
1076e. TRICARE program: coverage for members of reserve components who serve at least one year on active duty overseas. 
(b)Effective dateSection 1076e of title 10, United States Code, as added by subsection (a), shall take effect on the date of the enactment of this Act. 
 
